Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/16/2021 has been entered.
Priority
This application is a 371 of PCT/EP2018/055380 (filed 3/5/2018) which claims foreign application GERMANY 10 2017 104 480.9 (filed 3/3/2017). 

Election
Applicant’s election of group I in the reply filed on 11/18/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 15 is withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8, 14 and 16-33 are under examination. 

Maintenance of Rejections:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 14 and 16-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathi (Process Biochemistry, 2001, 37:187-192).
For Claims 1, 2 and 14: the reference teaches a pharmaceutical product/an aqueous solution/medium/supernatant comprising: burlulipase (lipase from Burkholderia cepacia, page 187, abstract, line 1++ and page 188, left column, para 2.2.) and calcium ions: CaCl2 (page 188, right column, line 19++).
For Claims 3, 17, 21, 25 and 32: the reference teaches the range of bululipase concentration overlaps with the claimed 0.1 to 35 mg per ml: lipase production (U/ml) and specific activity (U/mg) such as around pH 7 in Fig. 3 with peak lipase concentration: 0.6 mg/ml, for example (page 189, Figs. 2-3 for all the concentration range).
For Claims 4-5, 16, 18-20, 22-24 and 26-28: the reference teaches the concentration of calcium chloride is 0.2-2 mM which overlaps with the claimed range of 0.1 to 200 mmol/l (page 188, right column, line 19++).
For Claims 6 and 29-30: the reference teaches the solution has a pH range of 4 to 12 (page 189, Fig. 4) which overlaps with the claimed range of 4 to 9.
For Claim 7: the reference teaches the solution/medium comprising TrisHCl (page 188, right column, line 4++).
For Claim 8: the reference teaches the solution/medium comprising lipid: in coconut oil (page 188, left column, para 2.2., line 4++).
For Claim 31: the reference teaches the aqueous solution further comprising pharmaceutically acceptable excipients: lipids (as described in instant specification, US20200009233, [0015], lipid in the medium, page 188, left column, para 2.5., line 5++) or surfactant/solubilizers (page 191, Table 2).
For Claim 33: the reference teaches the solution/medium is in a container/flask/tube inherently (page 188, left column, para 2.3., line 2++).


Claims 1-6, 14, 16-20, 22-24 and 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khattabi (JBC, 2000, 275(35):26885-26891).
For Claims 1, 2, 14 and 32: the reference teaches an aqueous solution comprising: burlulipase/purified B. glumae lipase (page 26886, left column, 2nd full paragraph++) and 10 mM CaCl2 at pH 7.5 (page 26886, left column, 2nd full paragraph, line 3++).
For Claims 3 and 17: the reference teaches the range of bululipase concentration is 0.8 mg/ml overlaps with the claimed 0.1 to 35 mg per ml (page 26886, left column, 2nd full paragraph, line 2++).
For Claims 4-5, 16, 18-20, 22-24 and 26-28: the reference teaches the concentration of calcium chloride is 10 mM (page 26886, left column, 2nd full paragraph, line 3++) which overlaps with the claimed range of 0.1 to 200 mmol/l (page 188, right column, line 19++).
For Claims 6 and 29-30: the reference teaches the solution has a pH 7.5 (page 26886, left column, 2nd full paragraph, line 3++).
For Claim 7: the reference teaches the solution has Tris (page 26886, left column, 2nd full paragraph, line 3++).
For Claim 31: the reference teaches the aqueous solution further comprising pharmaceutically acceptable excipients: salts/45 mM NaCl (as described in instant specification, US20200009233, [0015], lipid in the medium, page 26886, left column, 2nd full paragraph, line 3++).
For Claim 33: the reference teaches the solution is in a container when received as a generous gift (page 26886, left column, 2nd full paragraph, line 1++).

Response to Argument
Applicant’s arguments filed 9/16/2021 have been fully considered but they are not persuasive.
Applicant argued that in Rathi’s teaching: pharmaceutical product/an aqueous solution/medium/supernatant are not equivalent and “media” is a term used to describe materials used to support the growth of an organism.
It is the examiner’s position that claim 1 as written direct to a pharmaceutical product comprising an aqueous solution comprising burlulipase and calcium ions (two ingredients in 
Applicant argued Rathi teaches their lipase is intended for use in industrial detergents, and calcium ions if not for the usage of stabilization of a final product.
It is the examiner’s position that claim 1 directs to a pharmaceutical product comprising an aqueous solution comprising burlulipase and calcium ions (two ingredients in solution) and Rathi teaches the same product as claimed (will meet any/same intended use) regardless of the intended use. Furthermore, Rathis’ teaching of solution/media are sterile which is not distinct from the claim because no specific/distinct ingredient is claimed to be “pharmaceutical grade”.
Applicant argued Rathi does not even denote it (enzyme/lipase) as “purified” in the cited section.
It is the examiner’s position that “purified” is not claimed.

Applicant argued that Khattabi does not teach pharmaceutical product, and includes additional ions/ingredients and makes no suggestions that calcium ions alone can stabilize.
It is the examiner’s position that claim 1 as written direct to a pharmaceutical product comprising an aqueous solution comprising burlulipase and calcium ions (two ingredients in solution). “pharmaceutical grade lipase product” (as intended use of the product in the preamble) is not claimed/defined to be distinct from the teaching of Khattabi’s solution containing the same two ingredients, wherein “aqueous solution” is not claimed/defined to be distinct from the teaching of purified lipase received in solution (page 26886, left column, 2nd full paragraph, line 2++) by Khattabi. Furthermore, the use of “comprising” (in claims) does not exclude additional ions/ingredients. The presence of calcium ions as claimed in Khattabi’s solution will meet the function of stabilize. Therefore, Khattabi teaches the same aqueous solution comprising the same two ingredients as claimed that meet any/same intended uses as claimed.

It is the examiner’s position that Khattabi’s solution containing the same two ingredients when received as a generous gift from A. J. Slotboom (page 26886, left column, 2nd full paragraph, line 2++) meets claim limitations because “pharmaceutical grade lipase product” is not claimed/defined to be distinct from the teaching of Khattabi’s solution containing the same two ingredients which will meet the same/any intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-9, 14 and 16-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rathi et al. in view of Khattabi.
Rathi/Khattabi teaches what is above.
Khattabi does not explicitly teach the concentration of burlulipase as recited in claims 21 and 25.
For Claims 21 and 25 concerning the concentrations of burlulipase (not taught in Khattabi), both Rathi (page 189, Figs. 2-3) and Khattabi teach concentration about 0.8 mg/ml, it would have been obvious to optimize the enzyme concentration to achieve desirable result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed concentrations are obvious over the cited references, which is “close enough” and the reference provide motivation to achieve desirable result with optimized enzyme concentration.


A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches burlulipase/ CaCl2 solution, Rathi teaches high lipase activity at neutral pH (page 189, Fig. 3, page 189, left column, 4th paragraph++) and Khattabi teaches stable solution of burlulipase in Tris buffer (page 26886, left column, 2nd full paragraph, line 3++), thus it is obvious to optimize the concentration of the ingredients in the enzyme solution to achieve desirable result of stability.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the claimed aqueous solution optimize the concentrations of enzyme, etc. is routine and known in the art.  

Response to Argument
Applicant’s arguments filed 9/16/2021 have been fully considered but they are not persuasive.
Applicant argued that neither Rathi nor Khattabi alone anticipate the claims.
It is the examiner’s position that claim 1 as written direct to a pharmaceutical product comprising an aqueous solution comprising (two ingredients) burlulipase and calcium ions. “pharmaceutical grade lipase product” is not claimed/defined to be distinct from the teaching of Rathi and Khattabi’s aqueous solutions which contains the same two claimed ingredients (which can be used for the same intended use as pharmaceutical product). 
Applicant argued that Rathi and Khattabi teaches away from the combination claimed and cannot be combined for the usage of pharmaceutical pruposes.
It is the examiner’s position that claim 1 directs to a pharmaceutical product comprising an aqueous solution comprising (two ingredients) burlulipase and calcium ions, wherein “pharmaceutical grade lipase product” is not claimed/defined to be distinct from the teaching of Rathi and Khattabi’s aqueous solutions which contains the same two claimed ingredients (which can be used for the same intended use as pharmaceutical product). It is the examiner’s position that it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to optimize the ingredients in the enzyme aqueous solution because both Rathi and Khattabi teach burlulipase solutions and Khattabi teaches stable solution of burlulipase in Tris nd full paragraph, line 3++), thus it is obvious to optimize the concentration of the ingredients in the enzyme solution to achieve desirable result of stability. 
Applicant argued that each of the cited reference contains the ingredients in usage with additional ions and compounds.
It is the examiner’s position that the use of “comprising” (in claims) does not exclude additional ions/compounds. Both Rathi and Khattabi teach burlulipase solutions comprising the same two claimed ingredients: burlulipase and calcium ions.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653